UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3462 Meeder Funds Trust 6125 Memorial Drive Dublin, OH43017 Bruce McKibben c/o Meeder Funds Trust 6125 Memorial Drive Dublin, OH43017 Registrant’s telephone number, including area code:800-325-3539 Date of fiscal year end:December 31, 2013 Date of reporting period:June 30, 2013 Item 1.Report to Stockholders. TABLE OF CONTENTS Letter to Shareholders 1 Money Market Fund 4 Total Return Bond Fund 6 Quantex FundTM 8 Muirfield Fund® 10 Balanced Fund 12 Dynamic Growth Fund 14 Aggressive Growth Fund 16 Strategic Growth Fund 18 Utilities and Infrastructure Fund 20 Shareholder Expense Analysis 22 Disclosures. 23 Fund Holdings & Financial Statements 24 LETTER TO SHAREHOLDERS June 30, 2013 The stock market posted significant gains in the first half of 2013, providing the strongest first half of the year since 1998 (see Chart 1). At the end of the first quarter, both the Dow Jones Industrial Average and the S&P 500 Index reached prior all-time highs driven by an accommodative Federal Reserve (The Fed) and strong economic data signaling that the U.S. economy may be on solid ground. As of mid-May, the S&P 500 was up more than 18% for the year, bonds continued to post positive performance, and economic statistics continued to be mostly upbeat. In particular, employment and housing, two of the larger issues for the economy, continued to show improving figures. Additionally, spending proved to be a bright spot in a country that is dominated by the consumer. The tone of the markets changed quickly at the end of May when the Fed indicated that it may taper its stimulative efforts if economic conditions continued to improve.The uncertainty surrounding the potential drawdown of the Fed’s bond purchasing program also led to speculation of when short-term interest rates could begin to rise.This caused a significant selloff in stocks and bonds, both domestically and internationally, for the last five weeks of the second quarter. The following pages will provide a brief summary of the economic and financial events that took place during the first half of 2013. We will also provide an overview of how we managed our risk exposure and the strategies we employed throughout the first six months of the year.Lastly, we will discuss our expectations for the remainder of the year and review the performance of the Meeder Funds™. U.S Economy In some circles (those without an economist), the term “economic expert” is an oxymoron. While we recognize the complexities in forecasting economic activity, we also appreciate the informative view economics offers on people’s behaviors and the business environment. The first half of the year saw upbeat economic data, including retail sales, jobless claims, and home sales, confirming the ongoing improvement in the economy. With two-thirds of the American economy dependent on consumer spending, we were delighted to see the consumer gaining confidence and spending a bit more. This goes hand-in-hand with an improving labor market. The four week average of initial unemployment claims has held under the important level of 400,000, which is critical for sustained job growth (see Chart 2). At this point in the cycle, we tend to weigh the initial claims a little heavier over the official posted unemployment rate as the latter is prone to more distortions in the calculation, depending on underlying factors. The unemployment rate moved down slightly in the first half of the year, but had underlying elements of weakness; something we will definitely watch in the months ahead. The improvement in the housing market was also supportive.While there are still peculiarities when interpreting housing numbers, overall these reports are a welcome sign that the economic recovery is still on track. The Fed and Interest Rates The first half of the year began with the Fed holding 2013 Semi-Annual Report | June 30, 2013 Page 1 short-term interest rates near zero while reaffirming its intentions to intervene in longer term rates until the labor market improved.On May 22nd, volatility returned as Ben Bernanke testified before the Joint Economic Council and outlined how the Fed could begin tapering its asset purchase program, also known as quantitative easing (QE).Market participants struggled to digest the Fed’s intentions and as a result, the Fed went on a public relations campaign to quell fears surrounding the timing of stimulus removal.They also attempted to re-emphasize that tapering would be dependent on improvements in economic data such as unemployment and inflation. As the unwinding of Fed stimulus takes place, the ripple effects of such a move are sure to be far and wide. To illustrate, just the Fed mentioning the tapering of QE moved markets around the globe. After the Fed’s comments, the 10-year Treasury yield climbed to 2.49% as of the end of the second quarter (it was 1.85% at the beginning of the second quarter- see Chart 3). This in turn caused the US Dollar to strengthen as capital searched for higher interest rates. The strength in the US Dollar led to a weakening of emerging market currencies. As investors sold emerging market currencies, they sold the assets in which those currencies were invested (i.e. stocks and bonds). It is important to note interest rates have a substantial effect on many assets. As interest rates rise, the cost of capital for companies goes up, making their future earnings worth less. Also, the prospects for inflation go down, causing a decline in commodity type hedges such as gold. International Markets The international stock and bond markets struggled in the first half of the year, particularly in emerging market economies. While the S&P 500 Index was up 13.82% through June 30, the MSCI EAFE Index of developed international stocks was up only 4.13% and the MSCI Emerging Market Index was down 9.78% (see Chart 4).Similarly, the Barclay’s Aggregate Bond Index was down 2.44%, while the JP Morgan Emerging Market Bond Index was down 8.68%.Emerging market countries such as Brazil, India, and China have all experienced a significant deceleration in economic growth rates, which drove commodity prices down.Additionally, investors that had previously searched for yield internationally began to move money back to the United States as indications surfaced that the Fed may start to normalize monetary policy and interest rates may begin to rise. In the developed international markets, Japan continued to post significant gains after an announcement that they will pursue a new aggressive monetary policy.As a result, the Nikkei Index gained over 30% in the first half of the year.However, many countries in Europe remained in recession due to harsh austerity measures and their stock markets suffered as a result. The German DAX Index was only up a modest 4.56%, while the CAC 40 Index in France was up 5.61%. Outlook for the Remainder of 2013 As we move into the second half of the year, there are a number of important key drivers that we will be watching closely.First, the Federal Reserve has made it clear that any plans for tapering will be data dependent.Any sustained signs of weakness in the job market could lead the Fed to change its stance on the timing of tapering.Timely indicators of job market and economic activity that we will be following include jobless claims and the Institute for Supply Page 2 2013 Semi-Annual Report | June 30, 2013 Management’s manufacturing and service sector gauges.We will also be closely monitoring the housing market, which has once again become an important contributor to economic activity as home sales and prices have recently risen.However, there is some concern that the recent spike in yields could dampen the housing recovery as the 10-year Treasury yield has risen significantly.The average 30-year mortgage rate reported by Freddie Mac rose from 3.35% in May to 4.46% at the end of June (see Chart 5).Headwinds from the increase in rates could be more than offset by the tailwinds of the improving economy.Lastly, we believe the ongoing saga in Europe will continue to weigh on the markets.Focus has shifted away from Europe since the first quarter as signs emerged that European economic activity is stabilizing.Although, unexpected results in the German elections this fall or signs that austerity measures in bailed out countries are not working could result in renewed instability in the largest economic zone in the world. Final Thoughts As we monitor the capital markets and our investment models, we will continuously evaluate our defensive position in the Muirfield Fund® and the equity portion of the Balanced Fund. We will look for opportunities to adjust portfolio weights among growth and value stocks, large-, mid-, and small-caps, and domestic and international investments in order to enhance returns and manage risk for our clients. We will continue to proactively manage our sector exposures and will make adjustments as our investment models evolve, and we will continue to select securities that we believe are best positioned to outperform. In our fixed income Funds, we will look to enhance returns by managing credit quality as well as adjusting portfolio duration. On behalf of all the associates of Meeder Investment Management and the Meeder Funds™, we thank you for the trust and confidence you have placed in our investment management services. Robert S. Meeder President Meeder Funds June 30, 2013 2013 Semi-Annual Report | June 30, 2013 Page 3 Money Market Fund The Money Market Fund continued to navigate a challenging market environment for the first half of 2013.With the Fed’s target interest rate locked in at historically low levels, corresponding short-term investment opportunities were limited.Despite the movement in bonds with greater credit and duration risk in the second quarter, short-term fixed income securities with maturities of less than one year were virtually unchanged during the first six months of the year.Expectations are still abound that the Fed will leave the target interest rate locked at its current range of 0.00-0.25% for potentially another two years, resulting in ongoing difficulties in the search for yield.The Fund, however, continued to have success versus the competition in 2013, with both the retail and institutional share classes ranking among the top money market funds in the country.Additionally, the Fund has been in the top 10% of all retail money market funds every year since its inception in 1985.The investment philosophy of the Fund remains focused on safety and liquidity.Holdings in the Fund remain biased toward investment opportunities that provide above average credit quality standards and guard against interest rate sensitivity. Page 4 2013 Semi-Annual Report | June 30, 2013 Period & Average Annual Total Returns as of June 30, 2013 (Unaudited) YTD 1 Year 3 Year 5 Year 10 Year Money Market Fund- Retail Class 0.04% 0.09% 0.11% 0.44% 1.76% Expense Ratios+: Current Net 0.23% Gross 0.90% Current & Effective Yields* 7-day Compound: 0.08% 7-day Simple 0.08% Lipper Average General Purpose Money Market Fund 0.01% 0.01% 0.02% 0.25% 1.55% YTD 1 Year 3 Year 5 Year Since Inception Money Market Fund- Institutional Class 0.07% 0.15% 0.19% 0.53% 2.01% Expense Ratios+: Current Net 0.16% Gross 0.71% Current & Effective Yields* 7-day Compound: 0.14% 7-day Simple 0.14% Lipper Average General Purpose Money Market Fund 0.01% 0.01% 0.02% 0.25% 1.71% Fund Weightings as of June 30, 2013 Fund Weightings are subject to change. Top 10 Holdings as of June 30, 2013 % of total net assets 1. GX Clarke Repurchase Agreement, 0.22%, 7/11/2013 9.6% 2. GX Clarke Repurchase Agreement, 0.22%, 7/2/2013 9.6% 3. Caterpillar Financial Power Investment Floating Rate Demand Note, 0.60% 9.4% 4. GE Demand Note, 0.70% 8.7% 5. FHLB, 0.221%, 7/22/2013 7.7% 6. FHLMC, 0.32%, 9/3/2013 4.8% 7. BNS - Houston, 0.20435%, 11/27/2013 4.8% 8. FHLB, 0.14%, 10/1/2013 4.8% 9. FFCB, 0.07%, 5/13/2014 4.8% FFCB, 0.12%, 10/22/2013 4.8% Inception Date: Retail- 3/27/85 Institutional- 12/28/04. Performance quoted represents past performance. Past performance does not guarantee future results. All performance figures represent average annual total returns for the periods ended June 30, 2013, and assume reinvestment of all dividend and capital gain distributions. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. Current month-end performance may be obtained at www.meederfunds.com or by calling (800) 325-3539. Management fees were waived and/or expenses were reimbursed in order to reduce the operating expenses of both the retail class and the institutional class of the Money Market Fund during the periods shown above. Investments in the Money Market Fund are neither insured nor guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Money Market Fund. + The Current Net Expense Ratio is based on net assets in effect as of 6/30/13. This ratio may increase or decrease depending on fluctuations in Fund net assets.The Gross Expense Ratio is a percentage of the Fund’s average daily net assets as shown in the most current Fund Prospectus.Please see additional disclosures on page 23. Source for average general purpose money market fund data: Lipper, Inc. 2013 Semi-Annual Report | June 30, 2013 Page 5 Total Return Bond Fund The Meeder Total Return Bond Fund outpaced the Barclays Aggregate Bond Index in the first quarter of 2013, but lagged in the second quarter due to an aggressive move by investors to sell bonds across all sectors.For the first half of the year, the Total Return Bond Fund declined by 2.69% while the Barclays Aggregate Bond Index declined by 2.44%.Although the fixed income markets started the year relatively calm, volatility heightened in the second quarter as the Federal Reserve indicated that it may begin to reduce its bond purchase program later this year.Consequently, rates on the 10-Year Treasury moved from 1.85% from the beginning of the second quarter to 2.49% at the end of June. The Total Return Bond Fund was overweight the investment-grade bond sector throughout the first half of the year.This overweight helped performance in the first quarter, but detracted in the second quarter as high-quality corporate issuers were punished along with U.S. Treasury securities following speculation of a Fed policy change.Our exposure to high yield corporate bonds aided performance through June as this sector fared best despite the heightened volatility.Investors believe U.S. based companies are more financially sound due to strong cash positions and improved leverage ratios, which should continue to result in lower than average default rates.Additionally, the high yield corporate sector will tend to be less interest rate sensitive than investment grade corporate bonds due to higher coupon streams and shorter final maturities. We continue to expect market volatility in the near future, and consequently we continue to favor shorter duration investments and domestic corporate bonds.We are also maintaining our position in high yield corporate bonds.We will continue to watch for indications of changes in Fed policy as any abrupt decline in demand could result in a higher level of interest rates and, conversely, lower prices for bonds. Page 6 2013 Semi-Annual Report | June 30, 2013 Period & Average Annual Total Returns as of June 30, 2013 (Unaudited) YTD 1 Year Since Inception Total Return Bond Fund Expense Ratios+: Current Net 0.97% Gross 1.72% -2.69% 3.07% 2.66% Barclays Capital Aggregate Bond Index -2.44% -0.69% 3.32% Fund Weightings as of June 30, 2013 Fund Weightings are subject to change. Top 10 Holdings as of June 30, 2013 % of total net assets 1. Ivy High Income Fund 10.3% 2. Federated Bond Fund 9.1% 3. AllianceBernstein High Income Fund 8.7% 4. TCW Emerging Markets Income Fund 8.6% 5. Templeton Global Total Return Fund 6.8% 6. Eaton Vance Floating-Rate Advantage Fund 5.3% 7. PIMCO Total Return Exchange-Traded Fund 4.6% 8. PIMCO Investment Grade Corporarate Bond Fund 4.6% 9. Goldman Sachs Strategic Income Fund 4.6% iShares iBoxx $ Investment Grade Corporate Bond Fund 4.6% Inception Date: 6/30/11. Management fees were waived and/or expenses were reimbursed in order to reduce the operating expenses of the Total Return Bond Fund during the periods shown above. This waiver was voluntary through August 21, 2012 at which time it became contractual. The contractual waiver terminated on April 30, 2013.+ The Current Net Expense Ratio is based on net assets in effect as of 6/30/13. This ratio may increase or decrease depending on fluctuations in Fund net assets. The Gross Expense Ratio is a percentage of the Fund’s average daily net assets, including acquired fund fees and expenses, as shown in the most current Fund Prospectus. Please see additional disclosures on page 23. 2013 Semi-Annual Report | June 30, 2013 Page 7 Quantex Fund™ The Meeder Quantex Fund™ returned 19.09% for the year-to-date period ended June 30, 2013. For the same time period, the S&P MidCap 400 and the Russell 2000 Indices returned 14.59% and 15.86%, respectively. For the period ended June 30, 2013, the Quantex Fund™ outperformed both the S&P MidCap 400 Index and the Russell 2000 Index for the 1- and 5-year time period. We have consistently employed our quantitative stock selection process since April 30, 2005 for the Quantex Fund™. We utilize rankings from our quantitative financial model to determine which securities are to be held in the Fund on an annual basis. As a result, the Fund is rebalanced annually in January. After rebalancing the Fund in January 2013, there was a strong preference for value holdings, with mid-cap value companies comprising 44% of the Fund, followed by mid-cap core with 36%, and mid-cap growth with 10%. Small-cap holdings of 10% comprised the remainder according to our allocation analysis at the beginning of 2013. Relative to the S&P MidCap 400 Index, stock selection within the consumer discretionary and financial sectors provided the greatest benefit to the Fund, while our overweight to the consumer discretionary sector benefited performance as well. The largest detractor from performance was our underweight allocation to the healthcare sector and stock selection in the utilities sector. Stock selection in the technology sector also contributed to performance, while selection in the industrials sector detracted from returns. However, the Fund also benefited from other sector allocation decisions, including an underweight to the technology sector during the first half of 2013. For the first half of 2013, many stocks contributed positively to the performance of the Fund. The top performing stock for the period was Best Buy, which was up 134%. Other top performers for the first half include Netflix (up 128%) and Gamestop (up 71%). The largest detractors from performance during the period were Cliffs Natural Resources (down 57%), US Steel (down 26%), and Apollo Group (down 15%). The Fund also incorporates the use of equity derivatives, such as stock index futures contracts, in order to equitize cash balances held in the Fund.For the year-to-date period through June 30, 2013, the use of equity derivatives has benefited the performance of the Fund as the domestic stock market has outperformed the return on cash investments, which are generally held in money market mutual funds. Page 8 2013 Semi-Annual Report | June 30, 2013 Period & Average Annual Total Returns as of June 30, 2013 (Unaudited) YTD 1 Year 3 Year 5 Year 4/30/05 – 6/30/132 10 Year Quantex Fund™ Expense Ratios+: Current Net 1.44% Gross 2.06% 19.09% 33.97% 19.09% 13.85% 9.15% 9.00% Blended Index1 15.23% 24.73% 19.09% 8.89% 8.70% 10.18% Russell 2000 Index 15.86% 24.21% 18.67% 8.77% 8.02% 9.53% S&P 400 MidCap Index 14.59% 25.18% 19.45% 8.91% 9.24% 10.74% Sector Concentration as of June 30, 2013 1. Consumer Discretionary 27% 2. Financials 18% 3. Information Technology 13% 4. Industrials 10% 5. Materials 7% 6. Energy 6% 7. Consumer Staples 6% 8. Healthcare 5% 9. Utilities 5% Telecommunication Services 3% As a percentage of total net assets. Sector Concentrations are subject to change. The Fund’s cash position may be equitized by stock index futures. Top 10 Holdings as of June 30, 2013 % of total net assets 1. Best Buy Co., Inc. 1.9% 2. Netflix, Inc. 1.9% 3. GameStop Corporation 1.4% 4. Advanced Micro Devices, Inc. 1.4% 5. Electronic Arts, Inc. 1.3% 6. Genworth Financial, Inc. 1.2% 7. H&R Block, Inc. 1.2% 8. Assurant, Inc. 1.2% 9. First Solar, Inc. 1.2% E*TRADE Financial Corporation 1.2% Inception Date: 3/20/85. Management fees and/or expenses were waived and/or reimbursed in the Quantex FundTM during the periods shown in the table above to reduce expenses. The Adviser has contractually agreed to reduce its management fee by 0.25%. This agreement may be terminated by the Adviser after April 30, 2014.+The Current Net Expense Ratio is based on net assets in effect as of 6/30/13. This ratio may increase or decrease depending on fluctuations in Fund net assets. The Gross Expense Ratio is a percentage of the Fund’s average daily net assets as shown in the most current Fund Prospectus. Please see additional disclosures on page 23. 2013 Semi-Annual Report | June 30, 2013 Page 9 Muirfield Fund® The Meeder Muirfield Fund® returned 9.98% for the six-month period ended June 30, 2013 compared to its custom benchmark index return of 8.17% and the S&P 500 Index return of 13.82%.The Fund has outperformed its custom benchmark over the one year period as well. In the Muirfield Fund®, we entered the first quarter with a modest defensive position in fixed income investments following output from our investment model that indicated a mostly favorable risk/reward dynamic in the stock market. However, we increased our stock market exposure as the quarter progressed following an improvement in the stock market’s technical components. In our equity exposure during the quarter, we increased our position in value investments and were overweight the healthcare sector while being underweight the materials sector.We also maintained our exposure to mid- and small-cap investments, and exited our position in developed international markets following output from our investment model.Relative to the S&P 500 Index, our position in value investments, mid- and small-caps, and healthcare benefited our performance during the quarter while our exposure to developed international securities detracted from performance. We were fully invested in the stock market throughout the second quarter following favorable output from our investment model.In our equity exposure, we became overweight to the consumer discretionary, healthcare, and consumer staples sectors during the quarter.Additionally, we were underweight the technology, materials, and utilities sectors.As the second quarter progressed, our investment model increased preference for growth-oriented sectors, such as technology, which was driven by steepening of the yield curve.Relative to the S&P 500 Index, our overweight to the consumer discretionary sector contributed positively to performance, while stock selection in the healthcare sector benefited performance as well.Overall stock selection in the energy sector was the largest detractor from relative performance.Our best performing stock for the period was Live Nation Entertainment, while our worst performing stock was Marathon Petroleum.Finally, we briefly held a modest allocation in developed international securities during May, which detracted from relative performance. The Fund also incorporates the use of equity derivatives, such as stock index futures contracts, in order to equitize cash balances held in the Fund.For the year-to-date period through June 30, 2013, the use of equity derivatives has benefited the performance of the Fund as the domestic stock market has outperformed the return on cash investments, which are generally held in money market mutual funds. Page 10 2013 Semi-Annual Report | June 30, 2013 Period & Average Annual Total Returns as of June 30, 2013 (Unaudited) YTD 1 Year 3 Year 5 Year 10 Year Muirfield Fund® Expense Ratios+: Current Net 1.20% Gross 1.64% 9.98% 15.14% 10.66% 3.34% 5.27% Blended Index3 8.17% 12.03% 10.99% 4.66% 5.29% S&P 500 Index 13.82% 20.60% 18.45% 7.01% 7.30% Fund Weightings as of June 30, 2013 Fund Weightings are subject to change. The Fund’s cash position may be equitized by stock index futures. Top 10 Holdings as of June 30, 2013 % of total net assets 1. Cisco Systems, Inc. 2.7% 2. Hewlett-Packard Co. 2.6% 3. Medtronic, Inc. 2.5% 4. Western Digital Corporation 2.5% 5. JPMorgan Chase & Co. 2.5% 6. Xerox Corporation 2.5% 7. Thermo Fisher Scientific, Inc. 2.4% 8. Cisco Systems, Inc. 2.4% 9. Kroger Co. 2.2% Aflac, Inc. 2.1% Inception Date: 8/10/88. Management fees were waived and/or expenses were reimbursed in order to reduce the operating expenses of the Muirfield Fund® during the periods shown above.This waiver was voluntary through August 21, 2012 at which time it became contractual.The contractual waiver terminated on April 30, 2013. +The Current Net Expense Ratio is based on net assets in effect as of 6/30/13. This ratio may increase or decrease depending on fluctuations in Fund net assets.The Gross Expense Ratio is a percentage of the Fund’s average daily net assets, including acquired fund fees and expenses, as shown in the most current Fund Prospectus.Please see additional disclosures on page 23. 2013 Semi-Annual Report | June 30, 2013 Page 11 Balanced Fund The Meeder Balanced Fund returned 5.67% for the six-month period ended June 30, 2013 compared to its custom benchmark index return of 5.22% and the S&P 500 Index return of 13.82%.Furthermore, the Fund has outperformed its custom benchmark over the one year period as well. The Balanced Fund will always invest at least 30% of its assets in fixed income securities.The Fund will also hold a minimum 30% allocation in equity securities, with additional investments determined by our defensive equity discipline. In the equity portion of the Balanced Fund, we entered the first quarter with a modest defensive position in fixed income investments following output from our investment model that indicated a mostly favorable risk/reward dynamic in the stock market. However, we increased our stock market exposure as the quarter progressed following an improvement in the stock market’s technical components. In our equity exposure during the quarter, we increased our position in value investments and were overweight the healthcare sector while being underweight the materials sector.We also maintained our exposure to mid- and small-cap investments, and exited our position in developed international markets following output from our investment model.Relative to the S&P 500 Index, our position in value investments, mid- and small-caps, and healthcare benefited our performance during the quarter while our exposure to developed international securities detracted from performance. We were fully invested in the stock market throughout the second quarter following favorable output from our quantitative investment model.In our equity exposure, we became overweight to the consumer discretionary, healthcare, and consumer staples sectors.Additionally, we were underweight the technology, materials, and utilities sectors.As the second quarter progressed, our investment model increased preference for growth-oriented sectors.Relative to the S&P 500 Index, our overweight to the consumer discretionary sector contributed positively to performance, while stock selection in the energy sector was the largest detractor from relative performance.Also, we briefly held a modest allocation in developed international securities during May, which detracted from relative performance. The Fund also incorporates the use of equity derivatives, such as stock index futures contracts, in order to equitize cash balances held in the Fund.For the year-to-date period through June 30, 2013, the use of equity derivatives has benefited the performance of the Fund as the domestic stock market has outperformed the return on cash investments, which are generally held in money market mutual funds. In the fixed income portion of the Fund, our overweight allocation to investment grade bonds benefited performance during the first quarter.However, in the second quarter our allocation to investment grade bonds weighed on results.Duration in the fixed income portion of the Fund was held in line to slightly below the Barclays Aggregate Bond Index during the second quarter. Page 12 2013 Semi-Annual Report | June 30, 2013 Period & Average Annual Total Returns as of June 30, 2013 (Unaudited) YTD 1 Year 3 Year 8/31/08 – 6/30/135 5 Year Since Inception Balanced Fund Expense Ratios+: Current Net 1.35% Gross 1.80% 5.67% 10.31% 8.04% 3.95% 3.47% 2.28% Blended Index4 5.22% 8.40% 8.66% 4.81%6 4.77% 4.45% S&P 500 Index 13.82% 20.60% 18.45% 7.12%6 7.01% 5.34% Fund Weightings as of June 30, 2013 Fund Weightings are subject to change. The Fund’s cash position may be equitized by stock index futures. Top 10 Holdings as of June 30, 2013 % of total net assets 1. PIMCO Investment Grade Corporate Bond Fund 6.0% 2. Prudential Total Return Bond Fund 5.7% 3. Putnam Income Fund 5.4% 4. Federated Bond Fund 4.3% 5. Vanguard Intermediate-Term Corporate Bond Fund 3.4% 6. Ivy High Income Fund 2.9% 7. Cisco Systems, Inc. 1.9% 8. Hewlett-Packard Co. 1.8% 9. Medtronic, Inc. 1.8% Western Digital Corporation 1.8% Inception Date: 1/31/06. Management fees were waived and/or expenses were reimbursed in order to reduce the operating expenses of the Balanced Fund during the periods shown above.This waiver was voluntary through August 21, 2012 at which time it became contractual.The contractual waiverterminated on April 30, 2013. +The Current Net Expense Ratio is based on net assets in effect as of 6/30/13. This ratio may increase or decrease depending on fluctuations in Fund net assets.The Gross Expense Ratio is a percentage of the Fund’s average daily net assets, including acquired fund fees and expenses, as shown in the most current Fund Prospectus.Please see additional disclosures on page 23. 2013 Semi-Annual Report | June 30, 2013 Page 13 Dynamic Growth Fund The Meeder Dynamic Growth Fund returned 10.80% for the year-to-date period ended June 30, 2013 while the S&P 500 Index returned 13.82% for the same time period. In the Dynamic Growth Fund, we entered the first quarter with a neutral position among growth versus value investments due to preferences from our quantitative investment model.We also maintained modest positions in mid- and small-cap stocks, and continued to overweight the healthcare sector while we were underweight the materials sector.We also held a modest position in developed international securities, while we avoided emerging market securities at the start of 2013.As the first quarter progressed, our investment model increased preference for value investments, which led us to increase our exposure.Additionally, our investment model shifted preference toward domestic securities as currency and momentum factors began to favor the U.S.As a result, we ended the first quarter with an overweight to value investments and eliminated our exposure to developed international securities.Our decision to overweight value investments benefited performance, while our exposure to developed international securities detracted from relative performance in the first quarter.Also, our position in mid- and small-cap investments benefited performance during the quarter. Following our decision to overweight value investments, we began the second quarter with an overweight to the industrials and consumer staples sectors, although we also continued to overweight the healthcare sector as well.Additionally, we were underweight the technology, materials, and utilities sectors.As the second quarter progressed, our investment model shifted preference toward growth-oriented sectors, such as consumer discretionary, which was driven by steepening of the yield curve.Relative to the S&P 500 Index, our overweight to the consumer discretionary sector contributed positively to performance in the quarter, while stock selection in the healthcare sector benefited performance as well.Overall stock selection in the energy sector was the largest detractor from relative performance during the second quarter.Our best performing stock for the period was Western Digital, while our worst performing stock was Marathon Petroleum.Finally, we briefly held a modest allocation in developed international securities during May, which detracted from relative performance. The Fund also incorporates the use of equity derivatives, such as stock index futures contracts, in order to equitize cash balances held in the Fund.For the year-to-date period through June 30, 2013, the use of equity derivatives has benefited the performance of the Fund as the domestic stock market has outperformed the return on cash investments, which are generally held in money market mutual funds. Page 14 2013 Semi-Annual Report | June 30, 2013 Period & Average Annual Total Returns as of June 30, 2013 (Unaudited) YTD 1 Year 3 Year 5 Year 10 Year Dynamic Growth Fund Expense Ratios+: Current Net 1.27% Gross 1.64% 10.80% 17.33% 13.85% 3.27% 5.82% S&P 500 Index 13.82% 20.60% 18.45% 7.01% 7.30% Fund Weightings as of June 30, 2013 Fund Weightings are subject to change. The Fund’s cash position may be equitized by stock index futures. Top 10 Holdings as of June 30, 2013 % of total net assets 1. Aflac, Inc. 2.8% 2. Becton Dickinson and Co. 2.6% 3. Cisco Systems, Inc. 2.6% 4. Western Digital Corporation 2.5% 5. Medtronic, Inc. 2.5% 6. Kroger Co. 2.4% 7. Thermo Fisher Scientific, Inc. 2.4% 8. Archer-Daniels-Midland Co. 2.4% 9. Xerox Corporation 2.4% Northrop Grumman Corporation 2.4% Inception Date: 2/29/00. Management fees were waived and/or expenses were reimbursed in order to reduce the operating expenses of the Dynamic Growth Fund during the periods shown above. This waiver was voluntary through August 21, 2012 at which time it became contractual.The contractual waiver terminated on April 30, 2013. +The Current Net Expense Ratio is based on net assets in effect as of 6/30/13. This ratio may increase or decrease depending on fluctuations in Fund net assets.The Gross Expense Ratio is a percentage of the Fund’s average daily net assets, including acquired fund fees and expenses, as shown in the most current Fund Prospectus.Please see additional disclosures on page 23. 2013 Semi-Annual Report | June 30, 2013 Page 15 Aggressive Growth Fund The Meeder Aggressive Growth Fund returned 9.36% for the year-to-date period ended June 30, 2013 compared to the S&P 500 Index return of 13.82%. In the Aggressive Growth Fund, we entered the first quarter with a neutral position among growth versus value investments due to preferences from our quantitative investment model.We also maintained modest positions in mid- and small-cap stocks, and continued to overweight the healthcare sector while we were underweight the materials sector.We also held a modest position in developed international securities, while we avoided emerging market securities at the start of 2013.As the first quarter progressed, our investment model increased preference for value investments, which led us to increase our exposure.Additionally, our investment model shifted preference toward domestic securities as currency and momentum factors began to favor the U.S.As a result, we ended the first quarter with an overweight to value investments and eliminated our exposure to developed international securities.Our decision to overweight value investments benefited performance, while our exposure to developed international securities detracted from relative performance in the first quarter.Also, our position in mid- and small-cap investments benefited performance during the quarter. During the second quarter, we became overweight to the industrial, healthcare, and consumer staples sectors, while we were underweight materials, telecomm, and utilities.As the quarter progressed, we focused on overweighting more growth-oriented sectors, including consumer discretionary and technology.Relative to the S&P 500 Index, our overweight to the consumer discretionary sector benefited performance, while stock selection in the healthcare sector contributed to performance as well.Stock selection in the energy sector was the largest detractor from performance.Our best performing stock in the quarter was Live Nation Entertainment, while the largest contributor to the Fund’s return was Western Digital.Our worst performing stock was Marathon Petroleum, which was also the largest detractor from the Fund’s return.Finally, we briefly held a modest allocation in developed international securities during May, which detracted from relative performance. The Fund also incorporates the use of equity derivatives, such as stock index futures contracts, in order to equitize cash balances held in the Fund.For the year-to-date period through June 30, 2013, the use of equity derivatives has benefited the performance of the Fund as the domestic stock market has outperformed the return on cash investments, which are generally held in money market mutual funds. Page 16 2013 Semi-Annual Report | June 30, 2013 Period & Average Annual Total Returns as of June 30, 2013 (Unaudited) YTD 1 Year 3 Year 5 Year 10 Year Aggressive Growth Fund Expense Ratios+: Current Net 1.41% Gross 1.77% 9.36% 16.25% 12.63% 3.87% 5.72% S&P 500 Index 13.82% 20.60% 18.45% 7.01% 7.30% Fund Weightings as of June 30, 2013 Fund Weightings are subject to change. The Fund’s cash position may be equitized by stock index futures. Top 10 Holdings as of June 30, 2013 % of total net assets 1. JPMorgan Chase & Co. 2.8% 2. Western Digital Corporation 2.7% 3. Cisco Systems, Inc. 2.7% 4. Medtronic, Inc. 2.7% 5. Thermo Fisher Scientific, Inc. 2.6% 6. Marathon Petroleum Corporation 2.3% 7. Walgreen Co. 2.3% 8. Kroger Co. 2.3% 9. Xerox Corporation 2.2% Aflac, Inc. 2.1% Inception Date: 2/29/00. Management fees were waived and/or expenses were reimbursed in order to reduce the operating expenses of the Aggressive Growth Fund during the periods shown above. This waiver was voluntary through August 21, 2012 at which time it became contractual. The contractual waiver terminated on April 30, 2013. + The Current Net Expense Ratio is based on net assets in effect as of 6/30/13. This ratio may increase or decrease depending on fluctuations in Fund net assets.The Gross Expense Ratio is a percentage of the Fund’s average daily net assets, including acquired fund fees and expenses, as shown in the most current Fund Prospectus.Please see additional disclosures on page 23. 2013 Semi-Annual Report | June 30, 2013 Page 17 Strategic Growth Fund The Meeder Strategic Growth Fund returned 6.55% for the six-month period ended June 30, 2013 compared to the S&P 500 Index return of 13.82%.The Strategic Growth Fund is fully invested in the equity market at all times, and holds a fixed allocation across six distinct investment categories. The mix of investments selected to represent each investment category is variable and actively managed by using our proprietary investment selection process.The current target allocation is comprised of the following: 25% large-cap, 20% mid-cap, 17.5% international, 12.5% small-cap, 12.5% real estate, and 12.5% commodities. Within each respective category, we seek to identify stocks and funds that will outperform their respective benchmark by utilizing an evaluation process based on fundamental and momentum factors.Securities that fall out of favor within our models are sold and replaced with investments ranked higher by our evaluation process. In the first quarter of 2013, the Fund benefited from its allocation to mid-cap and small-cap investments compared to the performance of the S&P 500 Index.However, the commodities, international, and real estate categories detracted from performance relative to the S&P 500 as emerging market growth concerns impacted both commodity and international stock markets.Despite the challenges posed by international markets during the first quarter, fund selections in the category outperformed their respective benchmarks. During the second quarter, our allocation to small-cap stocks benefited performance, while our allocation to international stocks and real estate detracted from performance relative to the S&P 500 Index.Also, stock selection in the healthcare sector contributed to returns, while stock selection in the materials sector benefited relative performance as well.Stock selection in the energy sector detracted from performance, as Marathon Petroleum and C&J Energy Services were among our worst performing holdings.Fund selection in the international markets, including developed international and emerging markets, contributed positively to the performance of the Fund. The Fund also incorporates the use of equity derivatives, such as stock index futures contracts, in order to equitize cash balances held in the Fund.For the year-to-date period through June 30, 2013, the use of equity derivatives has benefited the performance of the Fund as the domestic stock market has outperformed the return on cash investments, which are generally held in money market mutual funds. Page 18 2013 Semi-Annual Report | June 30, 2013 Period & Average Annual Total Returns as of June 30, 2013 (Unaudited) YTD 1 Year 3 Year 8/31/08 – 6/31/138 5 Year Since Inception Strategic Growth Fund Expense Ratios+: Current Net 1.24% Gross 1.70% 6.55% 14.27% 11.67% 3.38% 2.66% 2.06% Blended Index7 8.19% 16.87% 15.16% 4.34%6 3.72% 4.32% S&P 500 Index 13.82% 20.60% 18.45% 7.12%6 7.01% 5.34% Fund Weightings as of June 30, 2013 Fund Weightings are subject to change. The Fund’s cash position may be equitized by stock index futures. Top 10 Holdings as of June 30, 2013 % of total net assets 1. iShares MSCI Emerging Markets Index Fund 4.7% 2. iShares MSCI EAFE Index Fund 4.6% 3. Oppenheimer International Growth Fund 4.2% 4. Marathon Petroleum Corporation 3.6% 5. Oppenheimer Developing Markets Fund 3.6% 6. Hess Corporation 3.3% 7. Tesoro Corporation 2.8% 8. RLJ Lodging Trust 2.3% 9. Rock Tenn Co. 2.0% Weyerhaeuser Co. 2.0% Inception Date: 1/31/06. Management fees were waived and/or expenses were reimbursed in order to reduce the operating expenses of the Strategic Growth Fund during the periods shown above. This waiver was voluntary through August 21, 2012 at which time it became contractual. The contractual waiver terminated on April 30, 2013. +The Current Net Expense Ratio is based on net assets in effect as of 6/30/13. This ratio may increase or decrease depending on fluctuations in Fund net assets.The Gross Expense Ratio is a percentage of the Fund’s average daily net assets, including acquired fund fees and expenses, as shown in the most current Fund Prospectus. Please see additional disclosures on page 23. 2013 Semi-Annual Report | June 30, 2013 Page 19 Utilities and Infrastructure Fund The Meeder Utilities & Infrastructure Fund returned 14.15% for the year-to-date period ended June 30, 2013 compared to the benchmark Russell 3000 Utilities Index return of 11.56%.Also, the Fund has outperformed its benchmark for the 1-year, 10-year, and since inception period. During the first quarter, we benefited from the general outperformance of utilities as well as a renewal of interest in gas-related stocks, the latter being a notable weight in the Fund. Toward the end of the quarter, we trimmed NiSource to a normal weighting since a long period of strong performance brought the stock closer to our estimate of fair value. We bought Corning, a supplier of glass for mobile devices (and TVs) as well as fiber optic cable, which may be due for another cycle of demand. We also increased our position in Qualcomm, which has been dominating the chip market for mobile phones across all platforms. Our top performing stocks during the second quarter were rather immune to sector pressures stemming from Fed speculation and the potential for interest rate increases. As mentioned, we added Corning earlier in the year in anticipation that the premier high-end glass manufacturer for mobile devices and fiber optic cables would see resurgent demand. The yield was unusually high at 3% for this communications enabler, and the company also beat earnings and boosted the dividend which led a 7% gain in the stock during the quarter. Our higher-yielding midstream energy holdings, including Kinder Morgan, ONEOK, and Williams, underperformed due to their sensitivity to interest rate movements. Page 20 2013 Semi-Annual Report | June 30, 2013 Period & Average Annual Total Returns as of June 30, 2013 (Unaudited) YTD 1 Year 3 Year 5 Year 10 Year Utilities and Infrastructure Fund9 Expense Ratios+: Current Net 1.89% Gross 2.02% 14.15% 17.78% 13.55% 2.81% 8.72% Russell 3000 Utilities Index 11.56% 10.71% 17.68% 5.64% 8.42% Sector Concentration as of June 30, 2013 1. Telephone & Telecommunications 22% 2. Pipelines 20% 3. Electric Utility 15% 4. Natural Gas Distribution 14% 5. Utility Services 13% 6. Oil Exploration & Production 9% 7. Water Utility 4% 8. Cash & Equivalents 3% As a percentage of total net assets Concentrations are subject to change. Top 10 Holdings as of June 30, 2013 % of total net assets 1. Questar Corporation 5.3% 2. Enterprise Products Partners L.P. 4.8% 3. ITC Holdings Corporation 4.7% 4. Black Hills Corporation 4.3% 5. MDU Resources Group, Inc. 4.2% 6. AT&T, Inc. 4.1% 7. General Electric Co. 4.0% 8. American Water Works Co., Inc. 3.9% 9. Ensco PLC 3.9% QUALCOMM, Inc. 3.8% Inception Date: 6/21/95. Management fees were waived and/or expenses were reimbursed in order to reduce the operating expenses of the Utilities and Infrastructure Fund during the periods shown above.This waiver was voluntary through August 21, 2012 at which time it became contractual.The contractual waiver terminated on April 30, 2013. +The Current Net Expense Ratio is based on net assets in effect as of 6/30/13.This ratio may increase or decrease depending on fluctuations in Fund net assets.The Gross Expense Ratio is a percentage of the Fund’s average daily net assets as shown in the most current Fund Prospectus.Please see additional disclosures on page 23. 2013 Semi-Annual Report | June 30, 2013 Page 21 Shareholder Expense Analysis (Unaudited) Shareholders of mutual funds pay ongoing expenses, such as advisory fees, distribution and service fees (12b-1 fees) and other fund expenses. The following examples are intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The table below provides information on actual and hypothetical account values.The examples shown are based on an investment of $1,000 invested at the beginning of the period and held for the six-month period from December 31, 2012 to June 30, 2013. ACTUAL EXPENSES: You may use the actual expenses shown below, along with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (e.g.: an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the line under the heading “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES: Hypothetical account values and hypothetical expenses are based on the Funds’ actual expense ratios and assume rates of return of 5% per year before expenses, which are not the Funds’ actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds to other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Beginning Account Value (12/31/2012) Ending Account Value (6/30/2013) Expenses Paid During Period1 (12/31/2012 - 6/30/2013) Expense Ratio (Annualized) Muirfield Fund Actual 1.20% Hypothetical 1.20% Utilities and Infrastructure Fund Actual 1.89% Hypothetical 1.89% Quantex Fund Actual 1.44% Hypothetical 1.44% Dynamic Growth Fund Actual 1.27% Hypothetical 1.27% Aggressive Growth Fund Actual 1.41% Hypothetical 1.41% Balanced Fund Actual 1.35% Hypothetical 1.35% Strategic Growth Fund Actual 1.24% Hypothetical 1.24% Total Return Bond Fund Actual 0.97% Hypothetical 0.97% Money Market Fund - Retail Class Actual 0.23% Hypothetical 0.23% Money Market Fund - Institutional Class Actual 0.16% Hypothetical 0.16% Please note that the expenses shown in the table above are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, hypothetical information is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if any transactional costs were included, your costs would have been higher. 1 Expenses are equal to the Funds’ annualized expense ratios, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the total number of days in the six-month period). Page 22 2013 Semi-Annual Report | June 30, 2013 Disclosures Past performance is not a guarantee of future results. All performance figures represent total returns and average annual total returns or current and effective yields for the periods ended June 30, 2013. Investment performance assumes reinvestment of all dividend and capital gain distributions. The investment return and principal value of an investment will fluctuate so an investor’s shares or units, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Current performance data for the Meeder Funds™ is available at www.meederfunds.com. Management fees and/or expenses were waived and/or reimbursed in Meeder Funds™ during the periods shown to reduce expenses. Except for transfer agent fee waivers, all expenses, management fees, reimbursements or waivers for the Funds were voluntary through August 21, 2012. Effective August 22, 2012, the Adviser contractually agreed to waive and/or reimburse certain expenses. This contractual waiver terminated on April 30, 2013. The Quantex FundTM management fee waiver is contractual and can be terminated annually by the Adviser on its renewal date, April 30, 2014. 1 The blended index consists of 50% of the Russell 2000 Index and 50% of the S&P 400 MidCap Index. 2 The Quantex Fund™ was previously known as The Highlands Growth Fund. On April 30, 2005, The Highlands Growth Fund changed its name to the Quantex Fund™, also changing the Fund’s investment objective and strategies. The Highlands Growth Fund focused on large-cap equities, while the Quantex Fund™ utilizes quantitative investment strategies that invest primarily in small- and mid-cap equities. Due to this change in strategies on April 30, 2005, the S&P 500 Index is a more comparative index for Fund performance prior to April 30, 2005. The Russell 2000 Index and S&P 400 MidCap Index are more comparative indices for Fund performance after April 30, 2005. 3 The blended index is comprised of 60% of the S&P 500 Index and 40% of the average 90-day U.S. T-bill. 4 The blended index consists of 42% of the S&P 500 Index, 28% of the average 90-day U.S. T-bill and 30% of the Barclays Intermediate-Term Government/Credit Index. 5 On August 25, 2008, The Defensive Growth Fund became known as The Defensive Balanced Fund and its investment strategy changed. In 2012, The Defensive Balanced Fund became known as the Balanced Fund. This Fund will always invest at least 30% and may invest up to 70% of its assets primarily in equity mutual funds. In addition, this Fund will always invest at least 30% and may invest up to 70% of its assets primarily in investment grade bonds, money market instruments, or exchange traded funds. 6 Specified index returns are calculated for the period 8/31/08 to 12/31/12. 7 The blended index consists of 25% of the S&P 500 Index, 20% of the S&P 400 Index, 12.5% of the Russell 2000 Index, 12.5% of the Dow Jones US Select REIT Index, 12.5% of the S&P GSCI Index, 12% of the MSCI EAFE Index, and 5.5% of the MSCI Emerging Markets Index. 8 On August 25, 2008, The Focused Growth Fund became known as the Strategic Growth Fund and its investment strategy changed. This Fund will pursue its goal by investing primarily in common stocks, as well as open-end or closed-end investment companies that seek capital growth or appreciation without regard to current income. In addition, this Fund will always have set allocations to U.S. large-cap equities, U.S. mid-cap equities, U.S. small-cap equities, non-U.S./International (including emerging markets) equities, real estate equities and commodity based equities. 9 The Utilities and Infrastructure Fund was previously known as The Total Return Utilities Fund. On June 30, 2011, the Total Return Utilities Fund changed its name to the Utilities and Infrastructure Fund. Its investment objective and strategy remained unchanged. + The Current Net Expense Ratios are based on net assests in effect as of 6/30/13. This ratio may increase or decrease depending on fluctuations in Fund net assets. Gross Expense Ratios are percentages of the Funds’ assets, including acquired fund fees and expenses, as they are shown in the most recent Prospectus. * The current and effective yields quoted for the Money Market Fund are as of June 30, 2013.Yield quotations more closely reflect the current earnings of the Money Market Fund than do total return quotations.To obtain the current 7-day yields for the Money Market Fund, call Meeder Funds™ Client Services Department toll free at (800) 325-3539 or (614) 760-2159.Investments in the Money Market Fund (either class) are not a deposit and are neither insured nor guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency.Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in Money Market Fund (either class). To obtain a prospectus containing more information about the Meeder Funds™, including other fees and expenses that apply to a continued investment in the Funds, you may call (800) 325-3539, visit our website at www.meederfunds.com, or write to P.O. Box 7177, Dublin, OH 43017. Please read the prospectus carefully before investing. Note on comparative indices: Returns for an index do not reflect fees, brokerage commissions, or other expenses associated with investing. One cannot invest directly in an index. Source for equity index data: Bloomberg LP. Source for fixed income index data: Morningstar, Inc. Source for average general-purpose money market fund performance: Lipper, Inc. 2013 Semi-Annual Report | June 30, 2013 Page 23 [This page intentionally left blank] 2013 Semiannual Report Fund Holdings & Financial Statements Schedule of Investments June 30, 2013 (unaudited) Muirfield Fund Security Description Shares or Principal Amount ($) Fair Value ($) Common Stocks — 94.2% Consumer Discretionary — 15.6% Best Buy Co., Inc. BorgWarner, Inc. Comcast Corp. Cracker Barrel Old Country Store, Inc. Dana Holding Corp. Live Nation Entertainment, Inc. (2) Mohawk Industries, Inc. (2) Service Corporation International Tenneco, Inc. (2) Time Warner, Inc. Tweny-First Century Fox, Inc. Visteon Corp. (2) Washington Post Co./The Whirlpool Corp. (Cost $19,522,923) Consumer Staples — 11.4% Archer-Daniels-Midland Co. Energizer Holdings, Inc. Harbinger Group, Inc. (2) Hillshire Brands Co. Kroger Company Rite Aid Corp. (2) Safeway, Inc. TreeHouse Foods, Inc. (2) Tyson Foods, Inc. Walgreen Co. (Cost $14,842,078) Energy — 8.8% ConocoPhillips Hess Corp. Marathon Petroleum Corp. Phillips 66 Tesoro Corp. (Cost $12,184,106) Financials — 13.0% Aflac, Inc. Citigroup, Inc. CNO Financial Group, Inc. Genworth Financial, Inc. (2) HCC Insurance Holdings, Inc. JPMorgan Chase & Co. StanCorp Financial Group, Inc. State Street Corp. Travelers Companies, Inc./The Wells Fargo & Co. (Cost $15,991,340) Healthcare — 15.3% Becton, Dickinson and Co. Bio-Rad Laboratories, Inc. (2) Community Health Systems, Inc. Eli Lilly & Co. LifePoint Hospitals, Inc. (2) Muirfield Fund Security Description Shares or Principal Amount ($) Fair Value ($) Common Stocks — continued Magellan Health Services, Inc. (2) Medtronic, Inc. Parexel International Corp. (2) Steris Corp. Thermo Fisher Scientific, Inc. WellPoint, Inc. Zimmer Holdings, Inc. (Cost $18,790,925) Industrials — 11.2% AECOM Technology Corp. (2) Avery Dennison Corp. Crane Co. Danaher Corp. Honeywell International, Inc. Huntington Ingalls Industries, Inc. ITT Corporation Jacobs Engineering Group, Inc. (2) Northrop Grumman Corp. Terex Corp. (2) Towers Watson & Co. UniFirst Corp. (Cost $14,013,303) Information Technology — 17.7% Acxiom Corp. (2) Cisco Systems, Inc. Computer Sciences Corp. CoreLogic, Inc. (2) First Solar, Inc. (2) Hewlett-Packard Co. Oracle Corp. Plexus Corp. (2) Synaptics, Inc. (2) Tech Data Corp. (2) Vishay Intertechnology, Inc. (2) Western Digital Corp. Xerox Corp. Zebra Technologies Corp. (2) (Cost $21,620,259) Materials — 1.2% International Paper Co. (Cost $1,536,029) Total Common Stocks (Cost $118,500,963) Money Market Registered Investment Companies — 5.4% Meeder Money Market Fund - Institutional Class, 0.14% (3) Total Money Market Registered Investment Companies (Cost $6,955,414) The accompanying notes are an integral part of these financial statements. Page 26 2013 Semi-Annual Report | June 30, 2013 Schedule of Investments June 30, 2013 (unaudited) Muirfield Fund Security Description Shares or Principal Amount ($) Fair Value ($) Floating Rate Demand Notes — 0.0% Caterpillar Financial Power Investment Floating Rate Demand Note, 0.60%, 7/1/2013 (4) Total Floating Rate Demand Notes (Cost $1,879) U.S. Government Obligations — 0.4% U.S. Treasury Bill, 0.108%, due 9/5/2013 (5) Total U.S. Government Obligations (Cost $499,959) Total Investments — 100.0% (Cost $125,958,215)(1) Liabilities less Other Assets — (0.0%) ) Total Net Assets — 100.0% Trustee Deferred Compensation (6) Meeder Aggressive Growth Fund Meeder Balanced Fund Meeder Dynamic Growth Fund Meeder Muirfield Fund Meeder Quantex Fund Meeder Utilities & Infrastructure Fund Total Trustee Deferred Compensation (Cost $118,100) Long Contracts Unrealized Appreciation (Depreciation)($) Futures Contracts Standard & Poors 500 expiring September 2013, notional value $7,596,675 19 ) Total Futures Contracts 19 ) Cost for federal income tax purposes of $126,047,228 differs from value by net unrealized appreciation (depreciation) of securities as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ Represents non-income producing securities. Investment in affiliate. The yield shown represents the 7-day yield in effect at June 30, 2013. Floating rate security. The rate shown represents the rate in effect at June 30, 2013. Pledged as collateral on futures contracts. Assets of affiliates to the Muirfield Fund held for the benefit of the Fund’s Trustees in connection with the Trustee Deferred Compensation Plan. The accompanying notes are an integral part of these financial statements. 2013 Semi-Annual Report | June 30, 2013
